UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (4.6%) Boeing Co. (The) 76,500 $9,983,250 Honeywell International, Inc. 211,130 18,311,305 L-3 Communications Holdings, Inc. 105,300 10,577,385 Northrop Grumman Corp. 118,500 12,739,935 Raytheon Co. (S) 111,500 9,184,255 United Technologies Corp. 117,900 12,526,875 Air freight and logistics (0.3%) FedEx Corp. 37,500 4,912,500 Airlines (0.9%) Copa Holdings SA Class A (Panama) 20,100 3,005,754 Delta Air Lines, Inc. 136,200 3,592,956 Southwest Airlines Co. 340,500 5,863,410 Spirit Airlines, Inc. (NON) 43,600 1,881,340 Auto components (0.9%) Lear Corp. (S) 44,100 3,412,899 Magna International, Inc. (Canada) 38,500 3,260,950 TRW Automotive Holdings Corp. (NON) 103,911 7,804,755 Automobiles (0.8%) Ford Motor Co. 377,700 6,462,447 General Motors Co. (NON) 148,681 5,493,763 Beverages (2.3%) Coca-Cola Co. (The) 205,600 8,135,592 Coca-Cola Enterprises, Inc. 200,600 8,371,038 PepsiCo, Inc. 233,600 19,643,424 Biotechnology (2.4%) Alkermes PLC (NON) 98,300 3,459,177 Amgen, Inc. 111,300 12,910,800 Biogen Idec, Inc. (NON) 14,700 3,589,593 Celgene Corp. (NON) 86,300 12,814,687 Cubist Pharmaceuticals, Inc. (NON) 87,100 5,400,200 Building products (0.2%) Masco Corp. 128,700 2,719,431 Capital markets (3.1%) Ameriprise Financial, Inc. 71,700 7,208,718 Apollo Global Management, LLC. Class A 148,300 4,784,158 Artisan Partners Asset Management, Inc. (S) 32,658 1,955,234 Carlyle Group LP (The) (Partnership shares) 104,000 3,215,680 Charles Schwab Corp. (The) 141,900 3,214,035 Goldman Sachs Group, Inc. (The) 87,300 14,043,078 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 137,336 1,682,366 KKR & Co. LP 120,300 2,640,585 Morgan Stanley 192,000 5,516,160 State Street Corp. 78,900 5,528,523 Chemicals (2.0%) Celanese Corp. Ser. A 61,500 3,444,615 CF Industries Holdings, Inc. 19,600 4,225,760 Dow Chemical Co. (The) 166,443 6,569,505 LyondellBasell Industries NV Class A 86,400 6,445,440 Monsanto Co. 48,700 5,107,656 W.R. Grace & Co. (NON) 64,800 5,939,568 Commercial banks (3.0%) Capital Bank Financial Corp. Class A (NON) 194,860 4,329,789 First Southern Bancorp, Inc. Class B (F) (NON) 112,320 584,064 National Bank Holdings Corp. Class A (S) 135,400 2,843,400 PNC Financial Services Group, Inc. 151,771 11,159,722 Regions Financial Corp. 350,700 3,377,241 Wells Fargo & Co. 607,398 25,929,821 Commercial services and supplies (1.0%) ADT Corp. (The) (NON) (S) 132,400 5,742,188 Cintas Corp. (S) 66,900 3,597,213 KAR Auction Services, Inc. 65,862 1,957,419 MiX Telematics, Ltd. ADR (South Africa) (NON) 127,300 1,659,992 Pitney Bowes, Inc. (S) 143,500 3,062,290 Communications equipment (2.0%) Cisco Systems, Inc. 922,400 20,754,000 Qualcomm, Inc. 156,600 10,879,002 Computers and peripherals (3.9%) Apple, Inc. 74,567 38,950,072 EMC Corp. 438,700 10,559,509 Hewlett-Packard Co. 237,392 5,785,243 NetApp, Inc. (S) 54,300 2,107,383 SanDisk Corp. (S) 60,999 4,239,431 Construction and engineering (0.3%) Fluor Corp. (S) 58,100 4,312,182 Consumer finance (1.1%) Capital One Financial Corp. 85,300 5,857,551 Discover Financial Services 120,800 6,267,104 SLM Corp. 181,500 4,604,655 Containers and packaging (1.0%) Avery Dennison Corp. 65,500 3,086,360 Owens-Illinois, Inc. (NON) 127,000 4,037,330 Rock-Tenn Co. Class A 31,600 3,381,516 Sealed Air Corp. 153,500 4,632,630 Diversified consumer services (0.2%) H&R Block, Inc. 104,800 2,980,512 Diversified financial services (4.6%) Bank of America Corp. 803,942 11,223,030 Berkshire Hathaway, Inc. Class B (NON) 44,280 5,095,742 Citigroup, Inc. 294,617 14,371,417 JPMorgan Chase & Co. 763,373 39,344,244 Moody's Corp. 43,400 3,066,644 Diversified telecommunication services (1.9%) AT&T, Inc. 332,605 12,040,301 CenturyLink, Inc. (S) 116,200 3,934,532 Iridium Communications, Inc. (NON) (S) 506,197 3,052,368 Verizon Communications, Inc. 223,200 11,273,832 Electric utilities (0.5%) Edison International 109,300 5,358,979 NV Energy, Inc. 120,400 2,858,296 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware (NON) 286,617 6,302,708 Energy equipment and services (2.3%) Ensco PLC Class A (United Kingdom) 72,200 4,162,330 Halliburton Co. 117,500 6,231,025 Helmerich & Payne, Inc. (S) 48,300 3,745,665 Nabors Industries, Ltd. 316,200 5,527,176 Rowan Cos. PLC Class A (NON) 86,500 3,120,920 Schlumberger, Ltd. 145,624 13,647,881 Food and staples retail (2.8%) CVS Caremark Corp. 243,510 15,160,933 Kroger Co. (The) 261,700 11,211,228 Wal-Mart Stores, Inc. 172,900 13,270,075 Walgreen Co. 80,600 4,774,744 Food products (1.0%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 208,217 2,965,010 Archer Daniels-Midland Co. 123,600 5,055,240 Hershey Co. (The) 48,600 4,823,064 Tyson Foods, Inc. Class A 99,800 2,761,466 Gas utilities (0.3%) UGI Corp. 112,200 4,641,714 Health-care equipment and supplies (1.8%) Baxter International, Inc. 65,900 4,340,833 Becton, Dickinson and Co. (S) 33,900 3,563,907 CareFusion Corp. (NON) 96,500 3,741,305 Medtronic, Inc. 150,900 8,661,660 St. Jude Medical, Inc. 101,500 5,825,085 Zimmer Holdings, Inc. 24,800 2,169,256 Health-care providers and services (3.1%) AmerisourceBergen Corp. 53,600 3,501,688 Cardinal Health, Inc. 90,800 5,326,328 Catamaran Corp. (NON) 64,700 3,038,312 Express Scripts Holding Co. (NON) 79,500 4,970,340 HealthSouth Corp. 87,400 3,068,614 Humana, Inc. 26,800 2,469,620 McKesson Corp. 54,600 8,536,164 Omnicare, Inc. (S) 70,000 3,860,500 UnitedHealth Group, Inc. 107,600 7,344,776 WellPoint, Inc. 83,900 7,114,720 Hotels, restaurants, and leisure (1.7%) Bloomin' Brands, Inc. (NON) 74,600 1,867,238 Diamond Resorts International, Inc. (NON) 23,816 454,409 Las Vegas Sands Corp. 35,600 2,499,832 McDonald's Corp. 71,300 6,881,876 MGM Resorts International (NON) (S) 164,900 3,139,696 Red Robin Gourmet Burgers, Inc. (NON) (S) 67,100 5,111,678 Vail Resorts, Inc. 35,700 2,515,065 Wynn Resorts, Ltd. (S) 29,200 4,854,500 Household durables (0.5%) WCI Communities, Inc. (NON) 105,730 1,907,369 Whirlpool Corp. 44,000 6,424,440 Household products (1.1%) Energizer Holdings, Inc. (S) 21,000 2,060,310 Procter & Gamble Co. (The) 185,500 14,979,125 Independent power producers and energy traders (0.2%) NRG Energy, Inc. (S) 131,200 3,743,136 Industrial conglomerates (1.8%) 3M Co. 64,100 8,066,985 General Electric Co. 616,700 16,120,538 Siemens AG (Germany) 34,148 4,370,156 Insurance (2.6%) American International Group, Inc. 156,650 8,090,973 Genworth Financial, Inc. Class A (NON) 252,600 3,670,278 Lincoln National Corp. 131,000 5,948,710 MetLife, Inc. 224,766 10,633,679 Prudential Financial, Inc. 160,700 13,079,373 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 15,900 5,788,077 Bigfoot GmbH (acquired 8/2/13, cost $1,538,743) (Private) (Brazil) (F) (RES) (NON) 70 1,179,510 Priceline.com, Inc. (NON) 6,600 6,955,278 Internet software and services (3.2%) eBay, Inc. (NON) 89,200 4,701,732 Facebook, Inc. Class A (NON) 64,800 3,256,848 Google, Inc. Class A (NON) 33,396 34,417,250 LinkedIn Corp. Class A (NON) 11,777 2,634,162 VeriSign, Inc. (NON) (S) 62,500 3,392,500 Yahoo!, Inc. (NON) 77,900 2,565,247 IT Services (2.7%) Accenture PLC Class A 59,700 4,387,950 Alliance Data Systems Corp. (NON) (S) 27,700 6,566,562 Computer Sciences Corp. 177,200 8,728,872 IBM Corp. 63,400 11,361,914 Unisys Corp. (NON) 74,880 1,973,088 Visa, Inc. Class A (S) 46,800 9,204,156 Leisure equipment and products (0.2%) Hasbro, Inc. (S) 75,800 3,915,070 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 68,800 3,492,288 Machinery (1.4%) AGCO Corp. 67,400 3,934,812 Deere & Co. 40,700 3,330,888 Ingersoll-Rand PLC 89,300 6,030,429 TriMas Corp. (NON) 146,983 5,564,776 Trinity Industries, Inc. (S) 66,200 3,351,706 Media (2.9%) CBS Corp. Class B 66,700 3,944,638 Comcast Corp. Class A 192,400 9,154,392 DISH Network Corp. Class A 39,000 1,879,800 Gannett Co., Inc. 199,000 5,506,330 SFX Entertainment, Inc. (NON) 170,251 1,460,754 Time Warner Cable, Inc. 53,300 6,403,995 Time Warner, Inc. 138,600 9,527,364 Viacom, Inc. Class B 46,300 3,856,327 WPP PLC ADR (United Kingdom) (S) 32,266 3,437,620 Metals and mining (0.3%) Cliffs Natural Resources, Inc. (S) 90,100 2,313,768 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 71,900 2,643,044 Multi-utilities (0.4%) CenterPoint Energy, Inc. 250,100 6,152,460 Multiline retail (1.5%) Macy's, Inc. 192,100 8,857,731 Nordstrom, Inc. (S) 53,800 3,253,286 Target Corp. 183,200 11,869,528 Office electronics (0.3%) Xerox Corp. 398,100 3,957,114 Oil, gas, and consumable fuels (7.8%) Anadarko Petroleum Corp. 95,500 9,100,195 Apache Corp. 89,000 7,903,200 Cabot Oil & Gas Corp. 129,000 4,556,280 Chevron Corp. 147,800 17,730,088 ConocoPhillips 107,400 7,872,420 Energy Transfer Equity L.P. 26,500 1,791,135 Exxon Mobil Corp. 308,525 27,650,011 Hess Corp. 32,948 2,675,378 Marathon Oil Corp. 86,900 3,064,094 Marathon Petroleum Corp. 62,300 4,464,418 Murphy Oil Corp. (S) 80,000 4,825,600 Occidental Petroleum Corp. 196,000 18,831,680 Oiltanking Partners LP (Units) 42,119 2,426,054 Royal Dutch Shell PLC ADR (United Kingdom) 68,646 4,575,942 Valero Energy Corp. 109,800 4,520,466 World Point Terminals, LP (Units) (NON) 158,095 3,122,376 Paper and forest products (0.2%) International Paper Co. 56,400 2,516,004 Personal products (0.4%) Coty, Inc. Class A 171,320 2,634,902 Herbalife, Ltd. 46,465 3,011,861 Pharmaceuticals (5.8%) AbbVie, Inc. 239,300 11,594,085 AstraZeneca PLC (United Kingdom) 76,376 4,041,041 Eli Lilly & Co. 206,700 10,297,794 Johnson & Johnson 348,700 32,293,107 Merck & Co., Inc. 166,300 7,498,467 Pfizer, Inc. 675,726 20,731,274 Shire PLC ADR (United Kingdom) 28,800 3,833,280 ViroPharma, Inc. (NON) 59,800 2,321,436 Professional services (0.3%) ManpowerGroup, Inc. 55,800 4,357,980 Real estate investment trusts (REITs) (0.7%) American Tower Corp. 44,100 3,499,335 Armada Hoffler Properties, Inc. (S) 387,244 3,725,287 Empire State Realty Trust, Inc. (NON) 218,201 3,087,544 Real estate management and development (0.1%) CBRE Group, Inc. Class A (NON) 98,400 2,285,832 Road and rail (0.4%) Union Pacific Corp. 38,700 5,859,180 Semiconductors and semiconductor equipment (2.2%) Intel Corp. (S) 431,700 10,546,431 Lam Research Corp. (NON) 102,400 5,553,152 Magnachip Semiconductor Corp. (South Korea) (NON) 106,316 1,987,046 Marvell Technology Group, Ltd. (S) 194,600 2,335,200 Maxim Integrated Products, Inc. 105,700 3,139,290 NVIDIA Corp. (S) 196,900 2,988,942 Texas Instruments, Inc. 189,300 7,965,744 Software (4.4%) Activision Blizzard, Inc. 179,900 2,993,536 Electronic Arts, Inc. (NON) 112,900 2,963,625 Microsoft Corp. 851,300 30,093,455 Oracle Corp. 680,300 22,790,050 Symantec Corp. 250,600 5,698,644 TiVo, Inc. (NON) 159,900 2,125,071 VMware, Inc. Class A (NON) 31,200 2,535,936 Specialty retail (2.0%) Best Buy Co., Inc. 128,600 5,504,080 Gap, Inc. (The) (S) 96,200 3,558,438 Home Depot, Inc. (The) 107,100 8,342,019 Lowe's Cos., Inc. 124,900 6,217,522 Office Depot, Inc. (NON) 637,300 3,562,507 TJX Cos., Inc. (The) 82,600 5,021,254 Textiles, apparel, and luxury goods (1.3%) Gildan Activewear, Inc. (Canada) 65,400 3,158,820 Hanesbrands, Inc. 56,800 3,869,216 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 46,300 3,562,785 NIKE, Inc. Class B 78,300 5,932,008 VF Corp. 19,400 4,171,000 Tobacco (1.7%) Altria Group, Inc. 282,200 10,506,306 Philip Morris International, Inc. 175,100 15,604,912 Trading companies and distributors (0.4%) Air Lease Corp. 65,400 1,922,760 Stock Building Supply Holdings, Inc. (NON) 269,512 4,150,485 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 64,800 2,385,936 Total common stocks (cost $1,295,256,678) INVESTMENT COMPANIES (0.3%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 168,100 $5,130,412 Total investment companies (cost $3,296,645) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 $2,542,176 Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 1,175,818 Total convertible preferred stocks (cost $4,428,100) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (7.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.15% (d) 100,078,668 $100,078,668 Putnam Short Term Investment Fund 0.07% (AFF) 19,571,310 19,571,310 Total short-term investments (cost $119,649,978) TOTAL INVESTMENTS Total investments (cost $1,422,823,401) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,581,702,338. (b) The aggregate identified cost on a tax basis is $1,423,679,754, resulting in gross unrealized appreciation and depreciation of $315,250,636 and $52,175,365, respectively, or net unrealized appreciation of $263,075,271. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,371,510, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $13,896,753 $66,411,200 $60,736,643 $2,675 $19,571,310 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $97,574,668. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $100,078,668, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $203,781,268 $— $1,179,510 Consumer staples 144,969,230 — — Energy 161,544,334 — — Financials 241,279,908 584,064 — Health care 207,769,296 4,041,041 — Industrials 178,320,219 4,370,156 — Information technology 300,440,865 — — Materials 54,343,196 — — Telecommunication services 32,686,969 — — Utilities 22,754,585 — — Total common stocks Convertible preferred stocks — 3,717,994 — Investment companies 5,130,412 — — Preferred stocks — — 192,000 Short-term investments 19,571,310 100,078,668 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
